DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Feb. 22, 2021 have been fully considered but are moot in view of new ground(s) of rejection. Claims 1-8 and 16 had been canceled.

Response to Applicant’s argument:
Regarding claim 9 rejection based on Tohidian et al. (9,641,164) in view of Shoji (6,496,056), Applicant argued that –
(i). the feature of “the voltage supply circuit is configured to adapt the specified input voltage as a function of an ambient temperature of the oscillator device” because buffer 111 in Roine et al. and buffer 32 in Shoji act like a normal operational amplifier which has no temperature depending control. The buffers provide the following oscillator with the same reference voltage which is applied to the buffer/inverter. The buffer/inverter compensates variations within the voltage but do not incorporate the temperature variations of the oscillator or the ambient temperature. 
(ii). nowhere the cited references disclose or suggest the feature of “prior to the further clock pulse generator reaching a steady state, the oscillator device is configured to provide the clock signal of the ring oscillator.”

The Examiner respectfully disagrees because –
Note; according to Application’s specification on page 7, line 23-28, which sates “In particular, supply voltage circuit 2 can adapt the magnitude of the supply voltage for ring oscillator 1 as a function of the ambient temperature of the oscillator device, for example a substrate temperature of a substrate on which the oscillator device is realize”. 
Shoji discloses that the voltage supply circuit (Shoji’s 30 and 32 in Fig.2) is configured to adapt a specified input voltage (input voltage to the ring oscillator 20, which is output from 32) as a function of an ambient temperature of the oscillator device (20; please refer to at least column 2, line 2-13, column 3, line 7-33 and column 7, line 45-64, which states that “…the voltage regulator circuit 30 is designed to generate a regulated reference voltage VREF which is selected such that the oscillation period of the ring oscillator circuit 20 is substantially independent of process variations (which includes operating temperature according to column 2, line 2-13 and column 7, line 45-64). The voltage regulator circuit 30 thus generates a voltage which when applied to the ring oscillator cancels or minimizes the effects on the oscillation period which would otherwise be associated with process variation…”, otherwise M7 and M8 (30) detect temperature variation and generates the regulated reference voltage which is temperature dependent and 32 generates amplified version of the regulated reference voltage). Particularly, the M7 and M8 sense a substrate temperature of a substrate on which the oscillator device (20) is realize.
Similarly in Roine et al., which discloses a voltage supply circuit (Fig.9, which is a voltage supply circuit formed by 107, 110 and 111 in Fig.1) is configured to adapt a specified input voltage (VDD_LOCAL) as a function of an ambient temperature of the 
Therefore, both Shoji and Roine disclose the voltage supply circuit is configured to adapt the specified input voltage as a function of an ambient temperature of the oscillator device. 
(ii). As explained in the previous office action, Tohidian discloses “prior to the further clock pulse generator reaching a steady state (steady state is where amplitude of V1 in Fig.9B or 18B, provided by the further clock pulse generator, has reached a steady state; and also please refer to at least column 6, line 36-43 and column 11, line 55-63 along with signal waveforms shown in Fig.9B and 18B, which discloses “AUX OSC” is provided prior to the further clock pulse generator 120 or 250 has reached a steady state), the oscillator device is configured to provide the clock signal (“AUX OSC” in Fig.9B and 18B) of the ring oscillator (124 or 254)”.

Regarding claim 9 rejection based on Tohidian et al. (9,641,164) in view of Suzuki et al. (4,453,834) (hereinafter “Suzuki”), no response has been received. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tohidian et al. (9,641,164) (“Tohidian”) in view of Shoji (6,496,056).
Regarding claim 9, Tohidian discloses an oscillator device (Fig.9A or Fig.18A, please refer to the whole reference for detailed), comprising: a ring oscillator (124 or 254) to output a clock signal (output from 124 or 254, “AUX OSC” in Fig.9B and 18B) if an input voltage (input voltage (power supply input voltage) for the 124 or 254) is provided at the ring oscillator; and a voltage supply circuit (voltage supply circuit of 124 or 254) to provide a specified input voltage (specified input voltage (specified power supply input voltage) of 124 or 254) at the ring oscillator; a further clock pulse generator (120 or 250) to provide a further clock signal (V1 in Fig.9A, 9B, 18A and 18B, respectively); wherein prior to the further clock pulse generator reaching a steady state (steady state is where amplitude of V1 in Fig.9B or 18B, provided by the further clock pulse generator, has reached a steady state; and also please refer to at least column 6, 
Tohidian doesn’t disclose wherein the voltage supply circuit is configured to adapt the specified input voltage as a function of an ambient temperature of the oscillator device.
Shoji discloses an example of a voltage supply circuit (30 and 32) is configured to adapt a specified input voltage (input voltage to the ring oscillator 20, which is output from 32) as a function of an ambient temperature of an oscillator device (Fig.2, also similar oscillator device is shown in Fig.3; please refer to at least column 2, line 2-13, column 3, line 7-33 and column 7, line 45-64).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tohidian with the teaching of Shoji to provide an input voltage to the ring oscillator as a function of an ambient temperature of an oscillator device. The suggestion/motivation would have been to provide a stable oscillation frequency which is insensitive to environmental parameter as taught by Shoji.
Regarding claim 10, Tohidian in view of Shoji is used to reject claim 9 above.
Tohidian discloses the ring oscillator (124 in Fig.9A (or) 254 in Fig.18A) includes a plurality of inverters (136, 188 and 140 in Fig.9A (or) inverters in Fig.18A) coupled to one another in a ring configuration.

5.	Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tohidian et al. (9,641,164) (“Tohidian”) in view of Shoji (6,496,056) and Roine et al. (2014/0327486) (“Roine”).
Regarding claim 11, Tohidian in view of Shoji is used to reject claim 9 above.
Tohidian doesn’t disclose the voltage supply circuit includes a cascaded source follower circuit, and wherein an output of the cascaded source follower circuit is coupled to a voltage supply terminal of the ring oscillator.
Roine discloses a voltage supply circuit (Fig.9, which is a voltage supply circuit formed by 107, 110 and 111 in Fig. 1) includes a cascaded source follower circuit (914, which is a source follower circuit being cascaded of transistor 908), and wherein an output of the cascaded source follower circuit (914) is coupled to a voltage supply terminal (VDD_LOCAL) of an oscillator (oscillator of 101 formed by 103-106, 108 and 109).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tohidian in view of Shoji with the teaching of Roine to provide the voltage supply circuit includes a cascaded source follower circuit, and wherein an output of the cascaded source follower circuit is 
Regarding claim 13, Tohidian in view of Shoji and Roine is used to reject claims 9 and 11 above.
Tohidian doesn’t disclose an input of the cascaded source follower circuit is coupled to a temperature sensor.
Roine discloses wherein an input of the cascaded source follower circuit is coupled to a temperature sensor (918 in Fig.9, which is 107 in Fig.1, functions as a temperature sensor, output of which varies with temperature; ¶ 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tohidian in view of Shoji with the teaching of Roine to provide an input of the cascaded source follower circuit is coupled to a temperature sensor. The suggestion/motivation would have been to adjust the input voltage according to variation in temperature.
Regarding claim 14, Tohidian in view of Shoji and Roine is used to reject claims 9, 11 and 13 above.
Tohidian doesn’t disclose the temperature sensor includes a series circuit of an emulation of components of the ring oscillator.
Shoji discloses the temperature sensor (formed by M7 and M8, Note: which is comparable to 918 in Roine’s Fig.9 or 107 in Roine’s Fig.1) includes a series circuit (M7 and M8) of an emulation of components of the ring oscillator (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tohidian in view of Roine with the 
Regarding claim 15, Tohidian in view of Shoji and Roine is used to reject claims 9, 11 and 13 above.
Tohidian doesn’t disclose the temperature sensor includes a plurality of transistors that are constructed like transistors in the ring oscillator.
Shoji discloses the temperature sensor (formed by M7 and M8, Note; which is comparable to 918 in Roine’s Fig.9 or 107 in Roine’s Fig.1) includes a plurality of transistors (M7 and M8) that are constructed like transistors (M1 and M2; M3 and M4; or M5 and M6) in the ring oscillator (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tohidian in view of Roine with the teaching of Shoji to provide the temperature sensor includes a plurality of transistors that are constructed like transistors in the ring oscillator. The suggestion/motivation would have been to adjust the input voltage according to variation in temperature.

6.	Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tohidian et al. (9,641,164) (“Tohidian”) in view of Suzuki et al. (4,453,834) (hereinafter “Suzuki”).
Regarding claim 9, Tohidian discloses an oscillator device (Fig.9A or Fig.18A, please refer to the whole reference for detailed), comprising: a ring oscillator (124 or 254) to output a clock signal (output from 124 or 254, “AUX OSC” in Fig.9B and 18B) if 
Tohidian doesn’t disclose wherein the voltage supply circuit is configured to adapt the specified input voltage as a function of an ambient temperature of the oscillator device.
Suzuki discloses an example of a ring oscillator (111 and 110 in Fig.8) to output a clock signal if an input voltage (VR in Fig.7 and 8) is provided at the ring oscillator; and a voltage supply circuit (108 in Fig.7 and 8) to provide a specified input voltage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tohidian with the teaching of Suzuki to provide an input voltage to the ring oscillator as a function of an ambient temperature of an oscillator device. The suggestion/motivation would have been to provide a stable oscillation frequency as taught by Suzuki.
Regarding claim 10, Tohidian in view of Suzuki is used to reject claim 9 above.
Tohidian discloses the ring oscillator (124 in Fig.9A (or) 254 in Fig.18A) includes a plurality of inverters (136, 188 and 140 in Fig.9A (or) inverters in Fig.18A) coupled to one another in a ring configuration.
Regarding claim 11, Tohidian in view of Suzuki is used to reject claim 9 above.
Tohidian doesn’t disclose the voltage supply circuit includes a cascaded source follower circuit, and wherein an output of the cascaded source follower circuit is coupled to a voltage supply terminal of the ring oscillator.
Suzuki discloses the voltage supply circuit (108) includes a cascaded source follower circuit (part of 120, 122, 124, 126 and 128 in Fig.8; column 10, line 6-20), and wherein an output of the cascaded source follower circuit is coupled to a voltage supply terminal (terminal which receives VR) of the ring oscillator (111 and 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tohidian with the teaching of 
Regarding claim 13, Tohidian in view of Suzuki is used to reject claims 9 and 11 above.
Tohidian doesn’t disclose wherein an input of the cascaded source follower circuit is coupled to a temperature sensor.
Suzuki discloses wherein an input of the cascaded source follower circuit is coupled to a temperature sensor (one or more of 130, 132, 134, 136 and 138 function as a temperature sensor, which has positive temperature coefficient according to column 10, line 57-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tohidian with the teaching of Suzuki to provide an input of the cascaded source follower circuit is coupled to a temperature sensor. The suggestion/motivation would have been to use a temperature sensing voltage stabilizer circuit to control the ring oscillator as taught by Suzuki.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tohidian et al. (9,641,164) (“Tohidian”) in view of Suzuki et al. (4,453,834) (hereinafter “Suzuki”), Hamada (5,646,428) and Chihara (4,395,138).
Regarding claim 12, Tohidian in view of Suzuki is used to reject claims 9 and 11 above.
Tohidian doesn’t disclose the cascaded source follower circuit includes self-conducting depletion transistors.
	Suzuki discloses the cascaded source follower circuit (part of 120, 122, 124, 126 and 128 in Fig.8; column 10, line 6-20) includes self-conducting transistors (the transistor of 120, 122, 124, 126 and 128 are self-conducting transistors since which doesn’t require manual control). 
	Hamada discloses an example a cascaded source follower circuit (7a and 8a in Fig.2) formed by using depletion transistor (please refer to column 4, line 13-41).
Chihara also discloses an example of a source follower circuit (25 in Fig.3) formed by using depletion transistor (please refer to column 7, line 40-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tohidian with the teaching of Suzuki, Hamada and Chihara to use depletion transistors to form the cascaded source follower circuit taught by Suzuki. The suggestion/motivation would have been to support that depletion transistors are able to be use to form the source follower circuit. 

	Note: the Examiner notices that the cited references do not disclose the voltage supply circuit (2 in Application’s Fig.2), which includes a cascaded source follower circuit 21, temperature sensor element 22, a voltage divider 23, two current sources which are connected to the cascaded source follower circuit and a capacitor being connected in parallel with one of the two current sources; thus the Examiner would like 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/Primary Examiner 2849